Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinomiya (US 4,996,417).
Regarding claim 1, Shinomiya shows in Figs.2, 4 and 5 the following elements of applicant’s claim: a semiconductor substrate (Figs.2 and 4); a first light receiving part located on the semiconductor substrate and covered by a first filter for a first color (in view of Fig.5, a green color filter positioned at a first row and a second column); a second light receiving part located on the semiconductor substrate adjacent to the first light receiving part and covered by the first filter for the first color (Fig.5; a green color filter positioned at a second row and a third column); a third light receiving part located 
Regarding claim 4, Shinomiya shows in Fig.5 the recited seventh light receiving part (a photodiode part covered by a red color filter positioned at a third row and third column) located adjacent to the fourth light receiving part (a photodiode part covered by a red color filter positioned at a second row and a second column) and covered by the third filter for the second color (a red color filter).
Regarding claims 6 and 8, the limitations therein are shown in Fig.5 of Shinomiya.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi et al (US 2014/0009647).
Regarding claim 1, Hayashi shows in Figs.2 and 15 the following elements of applicant’s claim: a semiconductor substrate (Fig.2; paragraphs 68, 74-75); a first light receiving part located on the semiconductor substrate and covered by a first filter for a first color (in view of Fig.15, a red color filter positioned at a first row and a second column); a second light receiving part located on the semiconductor substrate adjacent to the first light receiving part and covered by the first filter for the first color (Fig.15; a 
Regarding claim 2, Hayashi shows in Fig.15 the recited fifth light receiving part (a photodiode part covered by a blue color filter positioned at a first row and third column) located adjacent to the first light receiving part (a photodiode part covered by a red color filter positioned at a first row and a second column) and covered by the fourth filter for a third color (a blue color filter).
Regarding claim 3, Hayashi shows in Fig.15 the recited sixth light receiving part (a photodiode part covered by a blue color filter positioned at a second row and fourth column) located adjacent to the fifth light receiving part (a photodiode part covered by a blue color filter positioned at a first row and a third column) and covered by the fourth filter for the third color (a blue color filter).
Regarding claim 4, Hayashi shows in Fig.15 the recited seventh light receiving part (a photodiode part covered by a green color filter positioned at a third row and second column) located adjacent to the fourth light receiving part (a photodiode part covered by a green color filter positioned at a second row and a second column) and covered by the third filter for a second color (a green color filter).
Regarding claims 7-8, the limitations therein are shown in Fig.15 of Hayashi.

Allowable Subject Matter
Claims 5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or make obvious a photodetector comprising, in addition to the recited first, second, third and fourth light receiving parts, the details and functions of two additional light receiving parts in the manner recited in claim 5.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878